          Case 1:15-cv-00954-DAD-EPG Document 58 Filed 02/03/21 Page 1 of 4



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 (559) 497-4000 Telephone
   (559) 497-4099 Facsimile
 5
   Attorneys for the United States
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 1:15-CV-00954-DAD-EPG
12                Plaintiff,
                                                   STIPULATION AND ORDER TO
13         v.                                      CONTINUE MANDATORY
                                                   SCHEDULING CONFERENCE FROM
14   APPROXIMATELY $3,801,034.94 IN U.S.           FEBRUARY 10, 2021 TO JUNE 2,
     CURRENCY SEIZED FROM CITIBANK                 2021
15   ACCOUNT NUMBER 206054579 HELD IN
     THE NAME OF ARTHUR AVE.
16   CONSULTING, INC.,
17   APPROXIMATELY $21,865.67 IN U.S.
     CURRENCY SEIZED FROM CITIBANK
18   ACCOUNT NUMBER 205912785 HELD IN
     THE NAME OF ARTHUR AVE.
19   CONSULTING, INC.,

20   APPROXIMATELY $2,031,022.25 IN U.S.
     CURRENCY SEIZED FROM BANK OF
21   AMERICA ACCOUNT NUMBER
     325016557963 HELD IN THE NAME OF
22   MARTEL 3D, LLC, and

23   APPROXIMATELY $120,883.59 IN U.S.
     CURRENCY SEIZED FROM BANK OF
24   AMERICA ACCOUNT NUMBER
     000577161654 HELD IN THE NAME OF
25   MARTEL 3D, LLC,

26

27

28
                                                   1        Stipulation and Order to Continue Mandatory
29                                                          Scheduling Conference from February 10, 2021
                                                            to June 2, 2021
30
           Case 1:15-cv-00954-DAD-EPG Document 58 Filed 02/03/21 Page 2 of 4



 1   APPROXIMATELY $50,000.00 SEIZED
     FROM THE CALIFORNIA FRANCHISE
 2   TAX BOARD, SOURCED FROM FUNDS
     WITHDRAWN FROM BANK OF AMERICA
 3   SAVINGS ACCOUNT NUMBER
     325016557963, HELD IN THE NAME OF
 4   MARTEL 3D, LLC, and
 5   2011 BMX X3, VIN: 5UXX5C54BL716300,

 6                 Defendants.

 7

 8          The United States and Claimants Ara G. Dolarian, Arthur Ave. Consulting, Inc., Martel 3D

 9 LLC, and Dolarian Capital, Inc. (hereafter “Dolarian Claimants”), by and through their respective

10 counsel of record, submit the following Stipulated Request to Continue the Mandatory Scheduling

11 Conference from February 10, 2021, to June 2, 2021.

12                                                Introduction

13          In June and December 2015, the United States filed civil forfeiture complaints in rem against

14 the above-captioned assets (“defendant assets”), seeking forfeiture of the defendant assets because

15 they are the proceeds of a criminal violation of the Arms Export Control Act (“AECA”), 22 U.S.C. §

16 2778, et seq. The United States has served all known potential claimants to the defendant assets in a

17 manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable

18 statutory authority. The Dolarian Claimants have appeared in this case with the filing of their claims

19 and answers to the complaints. See ECF Nos. 22 and 24.
20          Further, the parties have stipulated to the consolidation of the two forfeiture actions, which was

21 granted by the Court on April 5, 2019. See ECF No. 41. The parties jointly requested, and the Court

22 granted, that the Scheduling Conference be rescheduled to February 10, 2021. See ECF No. 55, 56.

23                                                Good Cause

24          On May 15, 2019, a Criminal Complaint was filed against Ara G. Dolarian (“Defendant

25 Dolarian”) and Dolarian Capital, Inc. (“DCI”) in the Eastern District of California, case number 1:19-
26 CR-00138-NONE-SKO. A warrant for the arrest of Defendant Dolarian was issued that same day. On

27 May 16, 2019. Defendant Dolarian, in custody, appeared in court and was arraigned on the criminal

28 complaint. Defendant Dolarian was charged by information on June 27, 2019, and subsequently
                                                    2         Stipulation and Order to Continue Mandatory
29                                                            Scheduling Conference from February 10, 2021
                                                                     to June 2, 2021
30
           Case 1:15-cv-00954-DAD-EPG Document 58 Filed 02/03/21 Page 3 of 4



 1 entered a change of plea to “guilty” on June 27, 2019. Mr. Dolarian’s sentencing hearing is presently

 2 set for May 14, 2021. In light of the guilty plea and upcoming sentencing hearing, the parties have

 3 conferred and agreed that the Mandatory Scheduling Conference should be continued to June 2, 2021.

 4          This continuance of the Mandatory Scheduling Conference will allow the criminal matter to

 5 resolve and a judgment entered by the Court. On this basis, the parties believe engaging in civil

 6 discovery would not be productive. For this reason, and in the interests of judicial economy, the

 7 parties have agreed to stipulate to continue the Mandatory Scheduling Conference to June 2, 2021 (or

 8 to another date the Court deems appropriate).
 9          As explained above, the parties believe that this request is in the interests of justice. Therefore,

10 good cause exists to continue the Mandatory Scheduling Conference from February 10, 2021 to June

11 2, 2021, or to a date the Court deems appropriate.

12                                                         Respectfully submitted,

13 Dated: February 2, 2021                                 McGREGOR W. SCOTT
                                                           United States Attorney
14

15
                                                            /s/ Jeffrey A. Spivak
16                                                         JEFFREY A. SPIVAK
                                                           Assistant U.S. Attorney
17

18 Dated: February 2, 2021                                  /s/ George B. Newhouse, Jr.
                                                           GEORGE B. NEWHOUSE, JR.
19                                                         Attorney for Claimants
                                                           (Signature approved by email on 2/2/21)
20

21

22

23

24

25
26

27

28
                                                          3           Stipulation and Order to Continue Mandatory
29                                                                    Scheduling Conference from February 10, 2021
                                                                      to June 2, 2021
30
           Case 1:15-cv-00954-DAD-EPG Document 58 Filed 02/03/21 Page 4 of 4


                                                     ORDER
 1
            Pursuant to the stipulation of the parties (ECF No. 57), and good cause appearing, the Initial
 2
     Scheduling Conference is continued from February 10, 2021, to June 2, 2021, at 9:30 AM in Courtroom
 3
     10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate telephonically, each party is
 4
     directed to use the following dial-in number and passcode: 1-888-251-2909; passcode 1024453. The
 5
     parties are also reminded to file a joint scheduling report one full week prior to the conference and email
 6
     a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.
 7

 8 IT IS SO ORDERED.
 9

10
        Dated:     February 3, 2021                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                          4          Stipulation and Order to Continue Mandatory
29                                                                   Scheduling Conference from February 10, 2021
                                                                     to June 2, 2021
30
